Sandler, J. P., and Kassal, J.
dissent in a memorandum by Kassal, J., as follows: I dissent and vote to affirm for the reasons stated by Justice Fraiman at Special Term (114 Misc 2d 999). In concluding that Consolidated Edison was not entitled to purchase upon the conversion to co-operative ownership under an.eviction plan pursuant to section 61 of the Code of the Rent Stabilization Association of New York City, Inc. (Code), the majority relies exclusively upon whether the corporate tenant had a right to a renewal lease. This, however, is an irrelevant consideration. The critical issue is whether the party who seeks to purchase the co-operative shares is the “tenant in occupancy” under section' 61 (subd 4, par [b]) of the Code on the date of presentation of the offering plan, not whether the party has a right to renewal of the lease upon its termination (see Wissner v 15 West 72nd St. Assoc., 87 AD2d 120, 123-125, affd 58 NY2d 645; Thuna v Di Sanza, 102 Misc 2d 342, affd 78 AD2d 517; see, also, Ian v Wassberg, 55 NY2d 706). Here, there is no question that respondent was the tenant in occupancy within the terms of section 61 (subd 4, par [b]) of the Code at the time of the offering and, accordingly, had the exclusive right of purchase. That the corporate tenant could not have effected a renewal lease under rent stabilization has no real bearing upon its capacity to compel the sale of shares upon conversion to co-operative ownership.